Exhibit 10.26

 

ROYAL CARIBBEAN CRUISES LTD.

2000 STOCK AWARD PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

PARTICIPANT:

DATE OF GRANT:

NUMBER OF RESTRICTED STOCK UNITS GRANTED:

 

This Restricted Stock Unit Agreement (the “Agreement”) is dated as of
__________and is entered into between Royal Caribbean Cruises Ltd., (the
“Company”, “we”, “our” or “us”), and _______________ (the “Participant”, “you”
or “yours”).

This Agreement is pursuant to the provisions of the Royal Caribbean Cruises Ltd.
2000 Stock Award Plan (the “Plan”) with respect to the number of Restricted
Stock Units (“Units”) specified above. Capitalized terms used and not defined in
this Agreement shall have the meanings given to them in the Plan. This Agreement
consists of this document and the Plan. The obligation of the Company pursuant
to this Agreement is that of an unfunded and unsecured pledge to transfer to
you, as of the Vesting Date, legal title and ownership of Shares of Common Stock
of the Company (the “Shares”).

You and the Company agree as follows:

Application of Plan; Administration

This Agreement and your rights under this Agreement are subject to all the terms
and conditions of the Plan, as it may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt. It is expressly
understood that the Committee that administers the Plan is authorized to
administer, construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon you to the extent permitted by the Plan. Any inconsistency between this
Agreement and the Plan shall be resolved in favor of the Plan.

Vesting

Until and unless the Vesting Dates described below occur, the Units remain
subject to forfeiture upon your ceasing to be employed by the Company and any
Affiliate, unless otherwise specified in the Plan. Once the Vesting Dates occur,
the Units will become Vested Units, in the respective percentage amounts set
forth opposite the following Vesting Dates, and will no longer be subject to
forfeiture:

Cumulative

Vesting Dates                   Percentage Vested   

 

 

 

 

Rights as Shareholder

You will not be entitled to any privileges of ownership of Shares of Stock of
the Company underlying your Units unless and until the Shares actually vest.

Settlement of Units

(a)   Time of Settlement. This agreement will be settled by the delivery to you,
of one Share for each Vested Unit as of the Vesting Date.

(b)  Termination Prior to Vesting Date. Unless otherwise specified in the Plan,
if you cease to be an employee of the Company and any Affiliate prior to the
Vesting Date, you will forfeit all non-Vested Units.

(c)   Issuance of Shares. Shares due and payable to you under the terms of this
Agreement shall be issued as of the Vesting Date.

Transferability

Your Units are not transferable, whether voluntarily or involuntarily, by
operation of law or otherwise, except as provided in the Plan. Any assignment,
pledge, transfer, or other disposition, voluntary or involuntary, of your Units
made, or any attachment, execution, garnishment, or lien issued against or
placed upon the Units, other than as so permitted, shall be void.

 

 

PARTICIPANT:

 

 

 

Page 1 of 2

 


--------------------------------------------------------------------------------



 

 

DATE OF GRANT:

NUMBER OF RESTRICTED STOCK UNITS GRANTED:

 

Taxes

(a)   FICA/Medicare Taxes. You will be subject to FICA/Medicare tax on the date
or dates your Units become Vested Units under the Vesting provisions described
above, based on the Fair Market Value of the Shares underlying the Units that
vest.

(b)  U.S. Federal Income Taxes. You will be subject to U.S. federal income tax
on the date or dates your Units become Vested Units, based on the Fair Market
Value of Shares underlying the Units that vest.

(c)   Tax Consequences for Non-U.S. Residents. Participants who are neither
citizens nor resident aliens of the U.S. should consult with their financial/tax
advisor regarding both the U.S. and non-U.S. tax consequences of the receipt of
this award and subsequent settlement/receipt of Shares.

(d)  You will be solely responsible for the payment of all such taxes, as well
as for any other state, local or non-U.S. taxes that may be related to your
receipt of the Units and/or Shares.

Miscellaneous

(a)        This Agreement shall not confer upon you any right to continue as an
employee of the Company or any Affiliate, nor shall this Agreement interfere in
any way with the Company’s or Affiliate’s right to terminate your employment at
any time.

(b)        Subject to the terms of the Plan, the Committee may terminate, amend,
or modify the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect your rights under this
Agreement without your consent.

(c)        This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required.

(d)        To the extent not preempted by U.S. federal law, this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Florida.

Signatures

By the signatures below, the Participant and the authorized representative of
the Company acknowledge agreement to this Restricted Stock Unit Agreement as of
the Grant Date specified above.

 

Royal Caribbean Cruises
Ltd.                                                                 Participant:

 

 

By:
_____________________________                          ____________________________________

Name & Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 